PER CURIAM.
In this unauthorized practice of law proceeding, we have for consideration a joint stipulation of the parties and an order approving the stipulation entered by the court-appointed referee. We have jurisdiction, article V, section 15, Florida Constitution, and we approve the provisions of the joint stipulation.
Respondent admits the allegations in the Petition Against the Unauthorized Practice of Law and concedes that the following activities constitute the unauthorized practice of law:
(a) offering to represent an individual other than himself, for a fee, in a dispute with an insurance company over claims;
(b) offering to represent an individual other than himself, for a fee, in a personal injury dispute;
(c) representing an individual other than himself in court proceedings;
(d) giving legal advice regarding the litigation and settlement of disputes.
In accordance with the terms of the joint stipulation, the respondent is hereby permanently enjoined from engaging in the above acts and from otherwise engaging in the unauthorized practice of law, unless and until he becomes a member of The Florida Bar. In the event respondent engages in any of the prohibited conduct, he will be found in indirect criminal contempt of this Court.
It is so ordered.
OVERTON, A.C.J., and ALDERMAN, McDonald, EHRLICH and SHAW, JJ., concur.